Exhibit 10.33

 

Picture 1 [ex-10d33g001.jpg]

 

revised

 

August 5, 2019

 

Ms. Celia Eckert

 

Dear Ms. Eckert,

 

Congratulations!  I am pleased to confirm our offer of a position as Vice
President, General Counsel and Corporate Secretary reporting to the President &
CEO.  The specifics of this offer, subject to approval by the Board of
Directors, are as follows:

·



Start date of September 3rd, 2019

·



Annual base salary of Three Hundred Seventy Five Thousand dollars ($375,000),
less standard withholdings and deductions, payable in accordance with the
Company’s standard payroll procedures.

·



Eligibility for discretionary increases and performance bonuses (target 40%) in
accordance with the Company’s programs less standard withholdings and
deductions, with metrics dependent upon corporate and individual
performance.  You are eligible for a prorated portion of the 40% target in 2019
and will be eligible for the full 40% target in 2020.  Any bonus you earn will
be paid out in cash and/or stock in accordance with the Company’s standard
practice. 

·



Options for Ninety One Thousand Two Hundred Ninety Two (91,292) shares of Xencor
Common Stock valued at approximately $1.9MM (based on the 6/30/2019
Black-Scholes value of $21.36)  vesting over the Company’s standard vesting
schedule;  (i) twenty five percent (25%) of the options shall vest on the
one-year anniversary of the Start Date: (ii) the balance of the option shares
shall vest at the rate of 1/48th on the final date of each month thereafter: and
(iii) you must be employed by the Company on each applicable vesting date.  The
exercise price of the option shares is equal to the fair market value of the
Common Stock on the grant date.  The options shall be subject to and governed by
the Company’s 2013 Equity Plan (the “Plan”). 

·



The Company shall reimburse you the amount of the following expense you incur on
or before 24 months from your start date, up to One Hundred Thousand dollars
($100,000) (the “Relocation Payments”): (i) reasonable costs associated with the
sale of your current primary residence, including reimbursement of payment of
real estate commissions to your  real estate agent; but specifically excluding
any “loss” as a result of your  sale of your primary residence (as determined by
comparing the original purchase price paid by you for your primary residence,
compared to the price at which you sell your primary residence) and (ii)
relocation costs (including temporary housing, move and travel).  All such
Relocation Payments that are subject to taxation will be grossed up accordingly
upon submission of expense receipts for reimbursement set forth below.  The
Relocation Payments (and related tax gross up) are an advance and will be paid
to you, as applicable, prior to being earned by you. 

If you cease to be employed by the Company for any reason prior to the twelve
(12) month anniversary of the Commencement Date, you must repay to the Company
all Relocation Payments that the Company had provided to you as of the
employment termination date. 








·



Eligibility to participate in the Company Employee Stock Purchase Plan
(ESPP).  The Plan allows for purchase of Company stock at a discount less than
the fair market value of the Company’s stock on the purchase date, subject to
certain limitations.

·



Eligibility for participation in the Company’s employee benefits plan including
medical, dental and life insurance, subject to the terms, conditions and
limitations of the plans.   The Company reserves the right to modify its
benefits plan as needed.

·



401(k) plan (matching by Xencor)

·



Paid Personal Leave (PPL) accrual at 18 days/year

·



9 holidays/year

·



Termination without Cause:

In the event the Company terminates your employment without Cause, you shall be
eligible for the following benefits:  (i) a cash payment equivalent to twelve
(12) months of your base salary at the rate in effect as of the effective date
of such termination and (ii) if you are eligible for and timely elect continued
group health plan coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) following your termination, the Company will pay your
COBRA group health insurance premiums for you and your eligible dependents until
the earliest of (A) the close of the twelve (12) month period following the
termination of your employment (the “COBRA Payment Period”), (B) the expiration
date of your eligibility for the continuation coverage under COBRA, or (C) the
date when you become eligible for substantially equivalent health insurance
coverage in connection with new employment or self-employment.  References to
COBRA premiums shall not include any amounts payable by you under an Internal
Revenue Code Section 125 health care reimbursement plan.  Notwithstanding the
foregoing, if at any time the Company determines, in its sole discretion, that
it cannot pay the COBRA premiums without potentially incurring financial costs
of penalties under applicable law (including, without limitation, Section 2716
of the Public Health Service Act), then regardless of whether you elect
continued  health coverage under COBRA, in lieu of providing the COBRA premiums,
the Company will instead pay you on the last day of each remaining month of the
COBRA Payment Period, a fully taxable cash payment equal to the COBRA Premiums
of that month, subject to applicable tax withholdings (such amount, the “Special
Severance Payment”), which payments shall continue on until the earlier of
expiration of the COBRA Payment Period or the date when you become eligible for
the substantially equivalent health insurance coverage in connection with new
employment or self-employment.  As a condition to receipt of these
severance-related benefits, you must provide to the Company a fully-executed and
non-revocable release of claims in a form acceptable to the Company.  

·



Change of Control:    

In the event the Company terminates your employment without Cause in connection
with a Change in Control of the Company (for purposes of this Agreement, “Change
in Control” shall have the meaning specified in the Plan) which occurs prior to
the one year anniversary of the Start Date, the number of vested option shares
available for you to immediately exercise shall be calculated as if you had
remained employed by the Company for one (1) additional year.  In the event the
Company terminates your employment in connection with a Change in Control which
occurs after the one year anniversary of the Start Date, all (100%) of the
option shares shall be fully vested and immediately exercisable.  A termination
of employment shall be deemed to be in connection with a Change in Control if it
is initiated by the Company and is effective within ninety (90) days prior to
twelve (12) months after the effective date of the Change in Control of the
Company.  As a condition to this accelerated vesting you must provide to the
Company a fully-executed and non-revocable release of claims in a form
acceptable to the Company. 

 

This offer is contingent upon your executing a Proprietary Information and
Inventions Agreement to be prepared by Xencor and completing a Federal
Employment Eligibility Verification form (INS I-9). 








By signing this letter, you understand and agree that your employment with
Xencor is at-will.  Therefore, your employment can terminate, with or without
cause, and with or without notice, at any time, at your option or Xencor’s
option, and Xencor can terminate or change all other terms and conditions of
your employment, with or without cause, and with or without notice, at any
time.  This at-will relationship will remain in effect throughout your
employment at Xencor or any of its subsidiaries or affiliates.  This letter
constitutes the entire agreement, arrangement and understanding between you and
Xencor on the nature and terms of your employment with Xencor.  This letter
supersedes any prior or contemporaneous agreement, arrangement or understanding
on this subject matter. 

 

By executing this letter as provided below, you expressly acknowledge the
termination of any such prior agreement, arrangement or understanding.  Also, by
your execution of this letter, you affirm that no one has made any written or
verbal statement that contradicts the provisions of this letter.  The at-will
nature of your employment, as set forth in this paragraph, can be modified only
by a written agreement signed the Chief Executive Officer and you, which
expressly alters it.  This at-will relationship may not be modified by any oral
or implied agreement, or by any Company policies, practices or patterns of
conduct.

 

If this offer is suitable, please sign and date this letter and retain the copy
for your records.

 

Sincerely,

 

 

 

 

 

 

 

/s/ Bassil Dahiyat

 

 

 

 

Bassil I. Dahiyat

 

 

President & CEO

 

 

 

 

I have read and understand the terms of employment described in this letter and
consent to all of the terms and provisions contained herein.

 

 

 

 

 

/s/ Celia Eckert

 

August 6, 2019

Signature of acceptance

 

Date

 

 



 



